Detailed Action
	This allowance is in response to the amendment received 4 December 2020.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, 13, 24, 31, and 38 are allowed over the art of record.  For these claims the prior art does not disclose or suggest in a seed delivery apparatus secured to a seeding machine the seeding machine operable in first and second seeding speeds combined with the other limitations of these claims, respectively.  
	The arguments presented by the applicant and in the Glancey Decl. of 4 February 2020 are found persuasive in that the prior art does not disclose a first and second seeding speeds.  Sauder is considered to explicitly disclose a first seeding speed (i.e., the nominal speed of seeding when Sauder’s planting device is used).  Further, Sauder discloses at col. 3, lines 11-17, that in one embodiment the speed of the planting device can be momentarily increased or decreased.  However, the disclosure at col. 3, lines 11-17, is not considered enough, without more, to encompass the application’s claimed limitation of first and second seeding speeds in first and second modes.  Similar to Sauder, Olson discloses only a single speed - a nominal speed at col. 9, lines 30-36.  
Claims 2-4, 6, 8-11, 14-17, 19-22, 25, 26, 28-30, 32, 33, 35-37, 39, 40, 42, and 43 are allowed due to their dependence on allowed independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L GELLNER whose telephone number is (571)272-6887.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D Lillis can be reached on 571 2726928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Jeffrey L. Gellner/ 
Jeffrey L. Gellner
AU 3993 


Conferees: /ple/   /E.D.L/                             SPRS, Art Unit 3993